ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2011-07-18_ORD_01_NA_07_EN.txt.                                                                                               625




                         DECLARATION OF JUDGE AD HOC GUILLAUME

                 [Translation]

                    Conditions for granting provisional measures — Application for interpretation —
                 Dispute as to both the operative clause of the 1962 Judgment and parts of the
                 reasoning — Reasoning having binding force — Jurisdiction.
                    Creation of a demilitarized zone — Situation of the Temple of Preah Vihear in
                 this zone — Guarantees given to Cambodia.

                    1. The Kingdom of Cambodia submitted to the Court an Application for
                 interpretation of its Judgment of 15 June 1962 in the case concerning the
                 Temple of Preah Vihear (Cambodia v. Thailand). It accompanied this Appli-
                 cation with a request for the indication of provisional measures, with a view
                 to safeguarding the rights which it deems to derive from that Judgment.
                 Thailand maintained that Cambodia’s Application in fact sought revision or
                 enforcement of the 1962 Judgment and should accordingly be removed from
                 the Court’s List as being clearly inadmissible. The Court unanimously
                 rejected those submissions and went on to ascertain whether the conditions
                 required to grant provisional measures were satisfied in this case.
                    2. The Court first recalled that it had jurisdiction to entertain a request
                 for interpretation based on Article 60 of the Statute, provided there was
                 a “dispute as to the meaning or scope” of a judgment rendered by it
                 (Order, para. 21). It made clear that Article 60 did not impose any time-
                 limit on requests for interpretation (ibid., para. 37). However, it added
                 that it “may indicate provisional measures in the context of proceedings
                 for interpretation of a judgment only if it is satisfied that there appears
                 prima facie to exist a ‘dispute’ within the meaning of Article 60 of the
                 Statute” (ibid., para. 21). Such a dispute may relate to the operative clause
                 of the judgment or to the reasons, to the extent that these are inseparable
                 from the operative clause (ibid., para. 23).
                    3. In this case, the Court quite rightly pointed out the existence of
                 three disputes. It noted first of all that the Parties were in disagreement on
                 two aspects of the meaning and scope of the second paragraph of the
                 operative clause of the 1962 Judgment regarding Thailand’s evacuation
                 from the vicinity of the temple. It further noted that they were in dis-
                 agreement over “the question of whether the Judgment did or did not
                 recognize with binding force the line shown on the Annex I map as repre-
                 senting the frontier between the two Parties” (ibid., para. 31). It recalled
                 in this connection that “a difference of opinion as to whether a particular
                 point has or has not been decided with binding force . . . constitutes a
                 case which comes within the terms of Article 60 of the Statute” (ibid.).
                    4. This key question having been settled, it remained for the Court to
                 ascertain whether the other conditions required for granting provisional

                                                                                                92




6 CIJ1023.indb 181                                                                                    18/06/13 10:38

                             request for interpretation (decl. guillaume)                 626

                 measures were satisfied. In this connection, the Court had no difficulty in
                 recognizing as “plausible” the rights invoked by Cambodia on the basis
                 of the interpretation it gave to the 1962 Judgment. Nor did it have any
                 difficulty in finding that the urgency attaching to the grant of provisional
                 measures was present.
                    5. I fully subscribe to these various findings of the Court which, to my
                 mind, will enable it to pronounce in due course on all of the submissions
                 presented by Cambodia.
                    6. On the other hand, it was not easy for the Court to determine the
                 provisional measures to be adopted, in the light of the data available to it
                 on the armed forces present. Moreover, these measures must clearly not
                 prejudge the merits. They therefore had to be aimed at both Parties and
                 could have regard to neither the frontier recognized in the reasoning of
                 the 1962 Judgment nor to Thailand’s claims, which, moreover, had varied
                 over time.
                    7. This explains why the Court decided to establish a relatively exten-
                 sive provisional demilitarized zone. This zone includes the sectors lying
                 between the frontier recognized in 1962 and the lines claimed by Thai-
                 land. But it also includes territories over which Thai sovereignty is not
                 disputed by Cambodia and Cambodian sovereignty is not disputed by
                 Thailand. It has in fact been delimited with the sole aim of preventing the
                 resumption of military activity within or directed at the zone.

                    8. This explains why the Temple itself is included in the demilitarized
                 zone. Cambodia may nevertheless continue to station in the sectors under
                 its sovereignty, and in particular in the Temple, the personnel required to
                 ensure the security of persons and property (paragraph 61 of the Order),
                 whether it be police personnel or guards or keepers. The latter must of
                 course have the necessary weapons and ammunition. Finally, Thailand
                 “shall not obstruct Cambodia’s free access to the Temple . . . or Cambo-
                 dia’s provision of fresh supplies to its non-military personnel” who will
                 remain there (ibid., para. 69 (B) (2).

                    9. I would personally have preferred the Temple itself to be excluded
                 from the demilitarized zone. However, I felt that the most important con-
                 sideration was to establish such a zone, provided the rights of Cambodia
                 over the Temple were guaranteed. In my view, that condition has been
                 satisfied : the Court’s Order recalls Cambodia’s sovereignty over the Tem-
                 ple, ensures it free access to the Temple and allows it to station personnel
                 there, in particular the police personnel necessary to ensure the security of
                 persons and property therein.

                                                            (Signed) Gilbert Guillaume.




                                                                                           93




6 CIJ1023.indb 183                                                                               18/06/13 10:38

